
	

113 HR 4678 IH: Federal Financial Statement Transparency Act of 2014
U.S. House of Representatives
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4678
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2014
			Mr. Renacci (for himself, Mr. Carney, Mr. Owens, Mr. Kelly of Pennsylvania, Mr. Joyce, Mr. Campbell, Mr. Bucshon, Mr. Webster of Florida, Mr. Ribble, Mr. Kilmer, Mr. Cooper, Mr. Conaway, Mr. Stivers, Mr. Delaney, and Mr. Welch) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish the Federal Accounting Standards Advisory Board as an independent establishment to
			 develop Federal financial accounting concepts and standards and provide
			 guidance to users of Federal financial information, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Federal Financial Statement Transparency Act of 2014.
		2.Federal Accounting Standards Advisory BoardThere is established in the executive branch of the Government an independent establishment to be
			 known as the Federal Accounting Standards Advisory Board (in this Act
			 referred to as the Board).
		3.Membership
			(a)Number and appointmentThe Board shall be composed of 10 members appointed as follows:
				(1)One member shall be an employee of the Government Accountability Office, appointed by the
			 Comptroller General of the United States (in this Act referred to as the Comptroller General).
				(2)One member shall be an employee of the Office of Management and Budget, appointed by the Director
			 of the Office of Management and Budget (in this Act referred to as the Director).
				(3)One member shall be an employee of the Department of the Treasury, appointed by the Secretary of
			 the Treasury (in this Act referred to as the Secretary), who may not participate in any votes held pursuant to section 4(c)(1).
				(4)Seven members shall be appointed from the general financial community, the accounting and auditing
			 community, or academia by an appointment panel consistent with the
			 requirements of subsection (d).
				(b)Requirements for non-Federal membersMembers appointed pursuant to subsection (a)(4) may not be selected from among Federal employees.
			(c)Terms
				(1)Federal membersA member appointed pursuant to paragraph (1), (2), or (3) of subsection (a) shall serve on the
			 Board at the discretion of the head of each agency that appoints such a
			 member.
				(2)Non-Federal membersMembers appointed pursuant to subsection (a)(4) shall serve for a term not to exceed 5 years and
			 that, upon approval of an appointment panel described in subsection (d),
			 may be renewed for an additional term not to exceed 5 years.
				(d)Appointment panel
				(1)Initial appointment panel membershipUpon appointment, the member appointed by the Comptroller General pursuant to subsection (a)(1)
			 shall convene an appointment panel consisting of not more than 6
			 individuals as follows:
					(A)The member appointed by the Comptroller General pursuant to subsection (a)(1), who shall serve as
			 chair of the initial appointment panel.
					(B)The members appointed by the Director and the Secretary, respectively, pursuant to paragraphs (2)
			 and (3) of subsection (a).
					(C)One representative from the Financial Accounting Foundation (or a successor organization).
					(D)Two representatives from an organization that nationally represents the interests of the certified
			 public accountant profession by—
						(i)serving as an advocate before legislative and regulatory entities, public interest organizations,
			 and professional organizations;
						(ii)developing standards for audits of nonpublic entities and guidelines for services of certified
			 public accountants;
						(iii)providing professional tools and training to certified public accountants; and
						(iv)monitoring and enforcing compliance with technical and ethical standards for certified public
			 accountants.
						(2)Duties of appointment panelThe appointment panel established under this subsection shall appoint members pursuant to
			 subsection (a)(4) to serve on the Board.
				(3)ExpirationThe chair shall dissolve the appointment panel upon completion of the duties described in paragraph
			 (2).
				(4)Selection of chair of subsequent appointment panelThe Secretary, the Director, and the Comptroller General shall select one member appointed pursuant
			 to subsection (a)(4) to serve as the chair of the Board and the chair of a
			 subsequent appointment panel.
				(5)Subsequent appointment panelThe chair selected pursuant to paragraph (4) shall convene an appointment panel before the
			 expiration of the term of the Board members appointed pursuant to
			 subsection (a)(4).
				4.Duties; concepts and standards
			(a)Duties of FASABThe Board shall develop Federal financial accounting concepts or standards and give consideration
			 to the budgetary information needs of executive agencies and the needs of
			 users of Federal financial information.
			(b)Restriction on dutiesThe Board may not set or propose budget concepts, standards, or principles.
			(c)Concepts and standards
				(1)FASAB voteThe Board shall submit to the Director and the Comptroller General any Federal financial accounting
			 concepts or standards developed under subsection (a) that receive a
			 favorable vote by at least 2/3 of the Board members (except as provided in section 3(a)(3)).
				(2)OMB and GAO review
					(A)Automatic acceptanceExcept as provided in subparagraph (B), the concept or standard described in paragraph (1) shall be
			 submitted to the Secretary at the end of the 90-day period beginning on
			 the date the Director and the Comptroller General receive the concept or
			 standard.
					(B)Process for rejectionIf the Director or the Comptroller General disapproves of the concept or standard described in
			 paragraph (1), the Director or the Comptroller General shall, not later
			 than 90 days after receiving such concept or standard, reject such concept
			 or standard and submit such concept or standard to the Board for
			 reconsideration.
					(C)Report for rejectionNot later than 5 days after submitting the concept or standard to the Board for reconsideration,
			 the Director or the Comptroller General shall submit to Congress and the
			 organization described in section 3(d)(1)(D) a report, which shall be made
			 available to the public, describing the rejected concept or standard and
			 the basis for the rejection.
					(3)FASAB publicationAt the end of the period described in paragraph (2)(A), the Board shall publish the concept or
			 standard submitted to the Secretary pursuant to such paragraph in the
			 Federal Register.
				(4)Treasury review
					(A)In generalExcept as provided in subparagraph (B), if the Secretary decides not to adopt a concept or standard
			 submitted pursuant to subsection (c)(2)(A), the Secretary shall submit,
			 along with the annual report submitted pursuant to section 331(e)(1) of
			 title 31, United States Code, a description of any rejected concept or
			 standard and the basis for the rejection.
					(B)Exception for immaterial deviationsThe requirements of subparagraph (A) do not apply if the Secretary determines that the application
			 of the concept or standard would not have a material effect on the annual
			 report submitted pursuant to section 331(e)(1) of title 31, United States
			 Code.
					(d)GAO auditIf, in conducting an audit of the annual report submitted by the Secretary pursuant to section
			 331(e)(1) of title 31, United States Code, the Comptroller General finds a
			 material deviation from generally accepted accounting principles in such
			 report, the Secretary shall submit to the Comptroller General an
			 explanation for such deviation not later than 30 days after notification
			 of such deviation.
			5.FASAB operations fund
			(a)EstablishmentThe Secretary of the Treasury shall establish a fund, to be available without fiscal year
			 limitation, to provide funds to the Board for the purpose of carrying out
			 its duties under this Act.
			(b)AmountThe Board shall determine the annual cost of carrying out its duties.
			(c)DepositsBeginning on the first day of the first full fiscal year that begins after the date of enactment of
			 this Act, the Secretary of the Treasury shall assess a fee on each sale of
			 a security under chapter 31 of title 31, United States Code, in an annual
			 aggregate amount equal to the amount specified in subsection (b), and
			 deposit such amount into the fund.
			(d)Use of fundsAmounts in the fund may be used by the Board, for the purpose of carrying out the duties of the
			 Board under this Act without further appropriation, beginning on the first
			 day of the fiscal year beginning after the fiscal year described in
			 subsection (c).
			6.Effective dateSections 3 and 4 of this Act shall take effect on the date that amounts in the fund described in
			 section 5 are transferred to the Board.
		
